UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K/A Amendment No. 3 CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): October 12, 2005 DARK DYNAMITE, INC. (Exact Name of Registrant as Specified in Charter) Nevada (State or Other Jurisdiction of Incorporation) 1-10559 (Commission File Number) 65-1021346 (I.R.S. Employer Identification No.) c/o Lei Ming, President E Pang Gong Site, 44 Hong Guang Road, Xi’An, PRC 710068 (Address of Principal Executive Offices) (Zip Code) (8629) 8436-8561 (Registrant's Telephone Number, Including Area Code) (Former Name or Former Address, if Changed since Last Report) This Current Report on Form 8-K/A is filed by Dark Dynamite, Inc., a Nevada corporation (the “Registrant”), in connection with the items described below. It amends that certain Current Report on Form 8-K, dated October 3, 2005, which was filed by the Registrant with the Commission on October 12, 2005. ITEM 2.01 Completion of Acquisition or Disposition of Assets On August 29, 2005, the Registrant executed a Plan of Exchange (the “Agreement”), among the Registrant, Shanxi Kai Da Lv You Fu Wen You Xian Gong Si, a corporation organized and existing under the laws of the Peoples’ Republic of China (“Kai Da”), Diversified Holdings X, Inc., a Nevada corporation (“Diversified Holdings”), and Richard Surber, a citizen and resident of the State of Utah (the “Majority Shareholder”). A copy of the Agreement is attached as Exhibit 10 to the Current Report on Form 8-K of the Registrant, filed with the Commission on August 30, 2005, and is hereby incorporated by reference. Closing of the Plan of Exchange. Pursuant to and at the closing of the Agreement, which occurred as of October 3, 2005, the Registrant authorized the Standard Register & Transfer Company, Inc., its transfer agent, to issue to the shareholders of Kai Da (the “Kai Da Shareholders”), 40,000,000 shares of common stock of the Registrant, upon conversion of 1,600,000 of the 4,990,000 shares of its convertible preferred stock purchased by the Kai Da Shareholders at closing for $495,000, and 100,000 shares of common stock of the Registrant issued to the Kai Da Shareholders in exchange for all of the issued and outstanding registered capital of Kai Da. Further, the Kai Da Shareholders have agreed pursuant to a trust arrangement established under Chinese law to transfer all of the 40,100,000 shares of common stock which will be issued to them as a result of the closing, on a pro rata basis, to approximately 3,000 shareholders of E Pang Gong, the Chinese company that owns the leasehold interest and improvements of the E Pang Gong theme park. The theme park and hotel located on the premises are the subject of a management contract with Kai Da from which Kai Da derives most of its revenues. As a result of the transactions consummated at the closing, shares representing 93.3% of the Registrant’s post-issuance outstanding shares of common stock were issued to the Kai Da shareholders, and all of the registered capital of Kai Da was acquired by the Registrant. Upon completion of the physical exchange of the share certificates, Kai Da will become a wholly-owned subsidiary of the Registrant. Change of Control. As a result of the transactions consummated at the closing, there has been a change in control of the ownership of the outstanding shares of common stock of the Registrant. There has not been a change in control of a majority of the Board of Directors of the Registrant, although Kai Da intends, at some future date, to file an Information Statement on Schedule 14F-1 and appoint its own directors. At such time there will be a change in control of the Registrant’s Board of Directors within the meaning of Section 14(f) of the Exchange Act. Item 9.01 Financial Statements and Exhibits. On August 29, 2005, the Registrant executed a Plan of Exchange (the “Agreement”), among the Registrant, Shanxi Kai Da Lv You Gu Wen You Xian Gong Si, a corporation organized under the laws of the Peoples’ Republic of China (“Kai Da”), Diversified Holdings X, Inc., a Nevada corporation (“Diversified Holdings”), and Richard Surber, a citizen and resident of the State of Utah (the “Majority Shareholder”). On September 29, 2005, the parties to the Agreement entered into a First Amendment to Plan of Exchange, pursuant to which they agreed, among other things, that the Registrant shall operate the Black Chandelier, Inc. subsidiary in the ordinary course of business after the closing under the Agreement for a period of at least 90 days to enable the Board of Directors of the Registrant to determine whether Black Chandelier, Inc. fits in the strategic business plan of the Registrant or should be sold. 2 The closing under the Agreement occurred on October 3, 2005, pursuant to which the Majority Shareholder and Diversified Holdings transferred a total of 4,990,000 shares of convertible preferred stock to Kai Da and/or the Kai Da shareholders for $495,000, less related expenses. Each share of convertible preferred stock is convertible into twenty-five (25) shares of common stock, and each share votes together with the common stock on all matters presented for a vote on an “as converted” basis. After the closing, Kai Da and/or the Kai Da shareholders converted 1,600,000 of the 4,990,000 shares of Convertible Preferred Stock purchased into 40,000,000 shares of common stock. In addition, the Registrant issued 100,000 new shares of common stock to Kai Da and/or the Kai Da shareholders in exchange for all of their shares of registered capital of Kai Da, which then became a wholly-owned subsidiary of the Registrant. In connection with the Agreement, Kai Da and/or the Kai Da shareholders transferred, pursuant to a trust arrangement established under Chinese law, all of the 40,100,000 shares of common stock issued to them at the closing, on a pro rata basis and in a Regulation S offering, to approximately 3,601 shareholders of Shaanxi Epang Palace Tourism Development Co., Ltd. (“Shaanxi Epang”), a limited liability company organized under the laws of the Peoples’ Republic of China, which controls the leasehold interest and certain improvements associated with the E-pang Palace Theme Park in Xi’An, China. The E-pang Palace Theme Park and related improvements are the subject of a management contract with Kai Da, pursuant to which Kai Da manages the Theme Park assets and earns most of its revenues. The Financial Statements of Kai Da presented in this Form 8-K/A emphasize Kai Da’s short existence relative to the existence of the E-Pang Palace Theme Park and other properties that came under Kai’s management in August, 2005. It bears emphasis that Kai Da was just established on July 4, 2005 as a limited liability company to manage the E-Pang Palace Theme Park and related properties, which are legally controlled by Shaanxi Epang. Kai Da was formed for the purpose of consummating a reverse merger transaction with a publicly traded company in the United States, and this transaction structure was adopted because Chinese counsel to Shaanxi Epang advised that the laws and policy of the Peoples’
